DETAILED ACTION
Application 16/851755, “LONG-LIFE AND ULTRA-HIGH ENERGY DENSITY LITHIUM SECONDARY BATTERY”, is the continuation of a PCT application filed on 10/19/18 and claims priority from a foreign application filed on 10/20/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/17/20.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishima (US 2011/0239446) and Takezawa (US 2007/0218365).
Regarding claim 1, 8, Morishima teaches lithium secondary battery (Figures 1, 2; paragraph [0023]), comprising: 
a negative electrode (item 34); a positive electrode (item 32); a separator (item 35; and an electrolyte (paragraph [0068]), 
wherein the negative electrode comprises: 

a pair of negative electrode active material layers (items 344) comprising a negative electrode active material, disposed on both surfaces of the current collector; and
a pair of second layers (items 346) disposed on respective surfaces of the first layers, wherein the pair of second layers comprise an inorganic material such as Al2O3 as in claim 8 (“alumina particles”, paragraph [0017]). 

Morishima does not appear to teach a pair of lithium comprising first layers disposed on the respective surfaces of the negative electrode active material layers opposite the current collector.  Moreover, since Morishima does not teach the lithium comprising first layers, Morishima cannot teach the first layers having a thickness of 3 to 4 microns as in claims 3 and 4.
In the battery art, Takezawa teaches (e.g. Figure 3B) providing a pair of deposited lithium comprising first layers (items 26) onto the underlying surfaces of a pair of negative electrode active material layers (items 15) disposed on the opposite sides of a current collector (item 14).  Takezawa further teaches the purpose of providing the lithium layers is to charge the electrode with lithium, thereby reducing irreversible capacity loss (paragraph [0007, 0072]).  Takezawa further teaches that the thickness of the lithium comprising layers may be broadly between 1 micron and 20 microns for the benefit of balancing irreversible capacity loss reduction and structural properties of the battery (paragraph [0072], and further teaches exemplary thicknesses of 3 and 5 microns (paragraphs [0134, 0071]).



The cited art is silent as to the following claimed features:
wherein a total irreversible capacity of the positive electrode is greater than a total irreversible capacity of the negative electrode while the lithium secondary battery satisfies Equation 1 {Equation 1: 150<(negative electrode discharge capacity/lithium secondary battery discharge capacity) X 100<300}, 
a relative potential of the negative electrode with respect to lithium metal in an operating voltage range of the lithium secondary battery is in a range of -0.1 V to 0.7 V, or more narrowly in a range of 0 V to 0.6 V as in claim 2,
wherein, the negative electrode discharge capacity is a value measured by preparing a coin half-cell which includes the negative electrode, as a positive electrode, and the lithium metal as a negative electrode.
However, as described in MPEP 2123, an anticipation or obviousness rejection may be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, the Morishima-Takezawa combined 


Regarding claim 9 and 10, Morishima and Takezawa remain as applied to claim 1.  Morishima is silent as to the lithium secondary battery having an energy density per volume of 800 Wh/L or more, or a property such that a capacity retention of the lithium secondary battery is maintained at 60% or more after 500 cycles or more.
However, since the battery of the Morishima-Takezawa combined embodiment appears to teach a battery which is the same or substantially the same that claimed in terms of structure, the same battery properties would be expected.  Thus, the claimed invention is found to be obvious, notwithstanding the failure of the prior art to measure and report values on the recited properties.  As described in MPEP 2112 II, inherent features of the prior art need not be recognized by the skilled artisan or the prior art inventor.  
Alternatively, the properties recited in claims 9 and 10 merely embody ideal properties of a lithium ion battery and are not coupled to any specific structure which causes achievement of the properties; therefore, the claims are found to be obvious over the cited art.  In other words, claim 9 claims an unlimitedly high energy density of .  


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishima (US 2011/0239446), Takezawa (US 2007/0218365) and Ochiai (US 2016/0380271).
Regarding claim 5 and 6, Morishima and Takezawa remain as applied to claim 1.  Morishima teaches a carbon based negative active material, but does not appear to teach the negative electrode active material being a material such as silicon which has a capacity of 1000 mAh/g or more.  
In the battery art, Ochiai teaches that an alternate material among those claimed, such as silicon, may be used as the negative electrode active material sue to having higher capacity than carbon active material (paragraph [0204]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a negative electrode active material having a capacity of over 1000 

Regarding claim 7, Morishima and Takezawa remain as applied to claim 1.  Morishima further teaches lithium nickelate as the positive electrode active material, but does not expressly teach the positive electrode active material being LiNi1-aMaO2 with M selected from the materials named and a being between 0.01 and 0.3.
In the battery art, Ochiai teaches that is desirable to include lithium nickel oxide of the form of LiNiO2 or LiNi1-xMxO2, with M being a species such as cobalt, in the positive electrode active material for the benefit of improving battery properties (paragraph [0182]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the positive electrode active material to comprise LiNi1-aMaO2 with M selected as a species among the named elements and ‘a’ being between 0.01 and 0.3 for the benefit of providing desirable properties to the battery as taught by Ochiai.  The requirement that a is between 0.01 and 0.3 is not found to patentably distinguish the claimed invention from the prior art at least because Ochiai’s equating of LiNiO2 and LiNi1-xMxO2 implies that the M species, which may be cobalt, is only a minor constituent compared to nickel. 


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Konishiike (JP 2004-4165097) teaches a five layer negative electrode centered on current collector, but the five layers include only a single lithium layer instead of two lithium layers;
Matsushima (US 2006/0051677) teaches a multilayer negative electrode, but with lithium metal layer at or near center
Ogawa (US 2008/0241660) teaches lithium metals precipitated on an anode active material during charging;
Song (US 2019/0280286) is commonly owned by applicant, and teaches a negative electrode comprised of active material layer, first layer and second layer, but only uses a single of each layer to provide a four-layer negative electrode, while the instant negative electrode is a seven-layer structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723